In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Department of Housing Preservation and Development dated September 26, 2011, which, upon a finding that the petitioner’s children were no longer residing in the petitioner’s household, terminated the petitioner’s benefits under Section 8 of the United States Housing Act of 1937 (42 USC § 1437f [b] [1]), the New York City Department of Housing Preservation and Development appeals from a judgment of the Supreme Court, Kings County (Edwards, J.), entered November 7, 2012, which granted the petition and annulled the determination.
Ordered that the judgment is affirmed, with costs.
Under the particular circumstances of this case, the Supreme Court properly granted the petition and annulled the determination.
Rivera, J.P, Lott, Miller and Duffy, JJ., concur.